Citation Nr: 0016688	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  98-19 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to July 23, 1996, for 
the grant of service connection for posttraumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
December 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The January 1998 rating decision granted service connection 
for PTSD, effective since July 23, 1996.  The December 1998 
rating decision denied entitlement to an effective date prior 
to July 23, 1996.  


FINDINGS OF FACT

1.  On July 26, 1996, the RO received the first claim from 
the veteran for entitlement to service connection for PTSD; 
July 23, 1996, was subsequently assigned as the effective 
date for a grant of service connection and award of 
compensation for PTSD.  

2.  The RO was not in possession of any communication or 
evidence prior to July 23, 1996, which could reasonably be 
construed as a formal or informal claim of entitlement to VA 
compensation benefits based on PTSD.  


CONCLUSION OF LAW

The criteria have not been met for an effective date prior to 
July 23, 1996, for a grant of service connection for PTSD.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The November 1970 separation examination report stated that 
the veteran's psychiatric health was normal, and no 
psychiatric defects or diagnoses were noted.  

On July 26, 1996, the RO received the veteran's first claim 
for entitlement to service connection for PTSD.  

The veteran's September 1996 letter stated that all records 
pertaining to PTSD were located in the VA medical system, and 
soon after, the RO requested and eventually obtained the 
veteran's VA medical records.  The December 1990 
hospitalization report showed that the veteran was treated 
for dependence and withdrawal from opiates, and the discharge 
diagnosis included rule out PTSD.  The March 1991 to June 
1991 hospitalization report showed that the veteran was 
treated for withdrawal from codeine and Valium.  The 
admission diagnosis included possible PTSD, but the veteran 
was found to be not active with PTSD at discharge from the 
hospital.  The veteran was admitted to the VA hospital in 
March 1996 for rehabilitation from heroin dependence and 
alcohol and marijuana abuse.  He reported past treatment for 
combat-related PTSD in individual and group therapy.  The 
discharge diagnoses included PTSD by history.  VA treatment 
records from 1996 to 1997 showed that the veteran received 
individual and group psychotherapy approximately every 2 
weeks.  

The RO denied service connection for PTSD in December 1996.  
In February 7, 1997, the RO received the representative's 
application to reopen the claim based on new and material 
evidence.  The veteran and his representative later 
characterized the February 1997 document as a notice of 
disagreement.  

The January 1997 and September 1997 VA diagnoses included 
PTSD.  The January 1997 examiner stated that the veteran 
struggled with PTSD symptoms while he was in the military.  

The veteran's May 1997 letter to his congressional 
representative stated that he filed claims for service 
connection for PTSD in July 1996 and February 1997.  

The veteran's May 1998 letter expressed disagreement with the 
effective date of July 23, 1996.  The veteran alleged that 
PTSD symptoms manifested in service prior to the end of his 
tour in Vietnam and that symptoms continued into his next 
duty station in Germany.  



Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
the entitlement arose, whichever is later.  The effective 
date for direct service connection (38 C.F.R. § 3.4(b)(1999)) 
is the day following separation from active service or date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  The 
effective date for presumptive service connection (38 C.F.R. 
§§ 3.307, 3.308, and 3.309 (1999)) is the date entitlement 
arose, if claim is received within 1 year after separation 
from active duty; otherwise date of receipt of claim, or date 
entitlement arose, whichever is later.  Where the 
requirements for service connection are met during service, 
the effective date will be the day following separation from 
service if there was continuous active service following the 
period of service on which the presumption is based and a 
claim is received within 1 year after separation from active 
duty.  38 C.F.R. § 3.400 (1999); See 38 U.S.C.A. § 5110(a) 
(West 1991).  


Analysis

The veteran's claim for an effective date prior to July 23, 
1996, for the grant of service connection for PTSD was well 
grounded.  The veteran alleged that he was entitled to 
additional compensation because he believed that PTSD 
symptoms manifested in service and continued to the present.  
38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

When the claim is well grounded, the case will be decided on 
the merits after the Board has determined that VA's duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  The 
RO obtained medical records from the VA medical system, which 
the veteran identified as the only health care provider.  The 
veteran received VA examinations, filed numerous lay 
statements with the RO, and declined the opportunity for a 
hearing.  Therefore, the VA fulfilled its duty to assist 
under 38 U.S.C.A. § 5107(a).  

In this case, the veteran waited over 20 years after service 
to file a claim.  He eventually filed two written claims with 
the RO that evidenced a belief in entitlement to service 
connection for PTSD:  1) the formal application for service 
connection, which the RO received on July 26, 1996; and 2) 
the representative's application to reopen the claim for 
service connection, which the RO received on February 7, 
1997.  The record did not include communication or evidence 
received prior to July 26, 1996, which could reasonably be 
construed as a formal or informal claim of entitlement to VA 
compensation benefits based on PTSD.  

The earliest possible date of entitlement was in December 
1990 when the diagnosis was rule out PTSD.  Although the RO 
received all of the medical evidence pertaining to PTSD after 
July 1996, the veteran was treated for PTSD only from the VA 
medical system, whose medical records were deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The veteran also alleged that an earlier effective date was 
warranted because he believed that his symptoms in service 
always represented PTSD.  However, the Board was constrained 
from substituting its own medical judgment in place of the 
diagnoses and findings provided by the medical professionals.  
See Allday v. Brown, 7 Vet. App. 517 (1995).  Instead, the 
record showed the first definitive diagnosis of PTSD in 
January 1997.  

Since the RO received the first claim for service connection 
for PTSD more than one year after the veteran's December 1970 
separation from active duty, service connection could not 
have been established prior to the date the earliest claim 
was received, regardless of what the veteran's medical 
records showed.  The first correspondence that could 
reasonably be interpreted as a claim for service connection 
for PTSD was received on July 26, 1996, which the January 
1998 rating decision inadvertently listed as July 23, 1996, 
instead of July 26, 1996.  Thus, the effective date for the 
grant of service connection for PTSD was no earlier than 
July 23, 1996.  


ORDER

Entitlement to an effective date prior to July 23, 1996, for 
the grant of service connection for PTSD is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

